No. 12298

     I N THE SUPREME C U T O THE STATE O M N A A
                      OR    F           F OTN

                                    1972



THE STATE OF MONTANA,
                          P l a i n t i f f and Respondent,

     -VS   -
KENNETH LUCERO,

                          Defendant and Appellant.



Appeal from:     D i s t r i c t Court of t h e Second J u d i c i a l D i s t r i c t ,
                 Honorable John B. McClernan, Judge p r e s i d i n g .

Counsel o f Record :

     For Appellant :

           Mark P, S u l l i v a n argued, B u t t e , Montana.

     For Respondent:

           L a r r y J. Stimatz argued, County Attorney, B u t t e , Montana.
           Robert L, Woodahl, Attorney General, Helena, Montana.
           J. C. Weingartner argued, A s s i s t a n t Attorney General,
              Helena, Montana.



                                                          Submitted:        June 1 3 , 1972
Mr. Chief Justice James T. Harrison delivered the Opinion of
the Court.
        This is an appeal by Kenneth Lucero from his conviction
of second degree assault by a jury in Silver Bow County, Montana.
While Lucero had a separate trial, it was practically identical
to the trial of Levi Campbell in the witnesses that testified
and the evidence presented.         Because of this similarity the
statement of facts in the opinion of State v. Campbell,          - .
                                                                  Mont

-
1      -P.2d     -
                 1       -St.Rep. -(Cause No.          12232) will serve
for the statement of facts in this cause.
        Lucero, as the sole issue of his appeal, raises the ques-
tion of whether venue was properly proved.           This issue was also
raised in the appeal of b v i Campbell but unlike Campbell's
case the issue is totally without merit in this case.           In Camp-
bell we held that venue like any other material fact in a crimi-
nal case could be proved by the use of either direct or circum-
stantial evidence.       In the case of Campbell circumstantial evidence
was used to prove the venue of the crime.           In this case venue
was proved by the direct testimony of one witness.          The official
transcript of the trial as part of the record on appeal contains
the following rebuttal testimony by John Whalen.

        "Q.   You are the same John Whalen who previously testi-
fied in this case? A.        Yes.
        "Q.   Now this is rebuttal and I don't want you to be re-
peating everything or going over too much on what you testified
to on direct examination.       If you get off the track, I may
interrupt you.       Now we are talking about the events that happened
at the Dutch Inn Bar, August 7, 1971.           Where is the Dutch Inn?
A.   On the corner of Main Street and Silver Street.
        "Q.   That's in Butte?      A.   Yes.
       "Q.   Silver Bow County? A.   yes."
Therefore we hold that venue was properly proved by the above
testimony.
      As heretofore stated, the trial record in this cause is
practically identical with that in State v. Campbell, and in
that cause other challenges were made to the trial proceedings.
With that in mind we have examined the record here as to each
error contended in the Campbell case which might be applicable
here, and we find that our rulings on such matters here would
be similar to our rulings
       The judgment of con
W concur:
 e




              c
   ,-,,,,,,,,,+,,~lk,,---------- ,
     -.--               5J-1         ,,,,,,.
          Associate J u s t i c e s